Citation Nr: 1403558	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of head injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran performed active military service from May 1978 to March 1988.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in pertinent part denied service connection for nerve damage to the left side of the face and jaw. 

In October 2013, the case was before the Board.  The Board found that reopening a prior claim was unnecessary (because there was no prior final decision on the matter), re-characterized the issue on appeal to include consideration of all signs and symptoms that might be related to the head injuries incurred during active service, remanded the case for a medical opinion, and adjudicated several other issues on appeal. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Service Treatment Reports (STRs) document in-service head injuries, concussion, an acquired 6-inch scar on the back of the head, and a mouth/jaw injury with left mandible parasthesia.   

2.  A VA compensation examiner examined the Veteran in November 2013 and found no current residual of in-service head injuries. 




CONCLUSION OF LAW

Residuals of head injuries were not incurred during active military service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded the case for development in October 2013.  The United States Court of Appeals for Veterans Claims (Court) held that when the remand orders of the Board are not complied with the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the issue adjudicated below, VA has complied with all remand orders of the Board.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in March 2010 with regard to the current claim.  The letter addressed all notice elements and was sent prior to the unfavorable April 2010 decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  The STRs and all pertinent VA and private treatment records have been obtained and associated with the files, either electronically or manually.  A VA medical opinion with respect to the issue on appeal was obtained in November 2013.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or obtains a medical opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinion obtained in this case is adequate, as the medical expert considered the pertinent evidence of record and the statements of the claimant and provided a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service (wartime and peacetime).  38 U.S.C.A. §§ 1110, 1112, 1131, 1137.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent;" however, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers only to those diseases listed under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).

The STRs reflect that two head scars were noted at entry into active military service.  A May 1978 enlistment examination report notes a one-inch scar on the chin and an undescribed scar to the right of the nose.

A dental health questionnaire, which the Veteran signed and dated June 6, 1978, notes "traumatic injury to head possible internal injury." 

The STRs reflect that the Veteran was treated in June 1979 for another head injury.  An STR mentions that the Veteran had stumbled, hit his head, and was air-evacuated from the ship to Guam for observation.  The impression offered was: neurological observation after insignificant head trauma.  Another report, date obliterated, notes that a skull series showed no evidence of fracture; Impression: concussion. 

A March 1980 STR notes trauma to head, neck, chest, and abdomen due to a mugging a few days earlier.  The Veteran reported having been kicked in the head.

A May 1982 treatment report notes a head injury due to a dumpster lid striking the Veteran.  The report mentions unconsciousness. 

The Veteran completed a report of medical history questionnaire in November 1983 and checked "yes" to having had or currently having: head injury; paralysis; and, loss of consciousness. 

In June 1987, the Veteran was treated for a mouth injury after a bottle had exploded into the mouth.  Shortly thereafter, in July 1987, left mandible parasthesia reportedly due to left-side trauma is noted.  The consultation report, partly illegible, notes that the Veteran was advised to "live with his dysesthesias," as an attempt at repair would be unsuccessful.  The examiner also advised, "Would still use local anesthesia when performing operative procedures on lower left [illegible]." 

The Veteran's separation examination report mentions a six-inch scar on the back of the head.  This scar was not shown at the time of enlistment. 

A March 2006 VA otolaryngology report notes dizziness and aural fullness.  The examiner also noted that an abnormal oculomotor test result suggested a central nervous system dysfunction.  An ear-specialist follow-up was recommended. 

A January 2008 VA audiologist reported a complaint of disequilibrium in recent years and a history of migraines. 

An April 2008 VA otolaryngology consultation report reflects one vertigo episode in the recent 6 months.

A February 2012 VA traumatic brain injury examiner found no current residual of in-service head injuries and reported that the Veteran exhibited no scar relevant to his claim.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge concerning various incidents of head trauma with ear-ringing during active service, beginning in 1978.  

The Board remanded the case in October 2013 for more information.  In November 2013, the previous VA examiner reviewed the pertinent medical history and re-examined the Veteran.  The physician offered no diagnosis, but reported that post-service dizziness, aural fullness, suggested CNS dysfunction, disequilibrium in recent years, history of migraines, vertigo, and a six-inch scar on the back of the head are unlikely related to the multiple in-service head injuries shown.  

The November 2013 VA examining physician offered the following rationale: "The rationale for this opinion is the pattern of the above symptomatology as per the Veteran's history or as per the medical records (as follows) is not compatible with TBI events in the service."  The examiner also mentioned that a magnetic resonance imaging study of the brain, andelectroencephalogram to rule out seizure, and a carotid Doppler(r) study were normal.  A cardiac workup for syncopal episodes was normal.  As per the Veteran, his episodes "were disappeared" by themselves except mild and occasional disequilibrium which is not impacting his daily living.  With respect to the six-inch scar of the skull, the physician reported that it was not visible-the physician was unable to locate it.

The above-mentioned medical opinion is persuasive, as it appears to be based on reasonably accurate facts and it is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Although the physician inaccurately reported that the date of onset of the 6-inch skull scar was 1992, rather than during active service as the STRs clearly show, that error is not fatal to the opinion, as no scar was visible during the examination.

Concerning lay evidence, lay evidence might be competent evidence with regard to descriptions of symptoms of disease, disability, or an injury.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  In this case, the medical evidence lacks a current diagnosis of a residual of an in-service head injury, even though in-service head injuries and concussion are clearly shown.  Thus, the lay evidence of symptoms and of a current disability is not as probative as the medical evidence of no current disability, regardless of the symptoms reported by the Veteran. 

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

"The term, "disability", as contemplated by the VA regulations, means "impairment in earning capacity resulting from such diseases and injuries and their residual conditions..."  38 C.F.R. § 4.1 (2013).  This definition comports with the everyday understanding of the term, "disability," which is defined in Webster's Ninth New Collegiate Dictionary 359 (9th ed. 1990), as an "inability to pursue an occupation because of physical or mental impairment.""  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

After considering all the evidence of record, including the testimony, because no current disability is shown, the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  The claim for service connection for residuals of head injuries must therefore be denied.  


ORDER

Service connection for residuals of head injuries is denied. 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


